DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  
Claims 17 recites: “The printing system according to claim 14”.  Claim 14 is directed to “a method” not a system.  In this office action, claim 17 is considered as depending on claim 15.  
Claims 18 recites: “The printing system according to claim 14”.  Claim 14 is directed to “a method” not a system.  In this office action, claim 18 is considered as depending on claim 15.  
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
On page 5, line 36 to page 6 line 3, it recites: “If a local protrusion is found in the surface flow (which is not caused by the design of the three-dimensional structure to be printed) at a certain location or pixel, the corresponding ejection nozzle located above that depression (at least during the last depositing step) must be a malfunctioning ejection nozzle whose ejection rate is too high as it exceeds a predefined upper ejection rate threshold”.  Applicant is advised to change this to: “If a local protrusion is found in protrusion.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 13 – 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gothait et al. US 2006/0111807 (hereinafter Gothait).

Regarding claim 1, Gothait teaches: a method for printing a three-dimensional structure comprising:
depositing droplets of a printing ink side by side and one above the other in several consecutive depositing steps with a print head (Fig. 1, [0066] - - depositing material by a plurality of nozzles), 
wherein in each of the depositing step, a plurality of droplets are ejected simultaneously by a plurality of ejection nozzles of the print head (Fig. 1, [0066] - - depositing material by a plurality of nozzles simultaneously), 
wherein after at least one of the depositing step properties of a pre-structure built up by the deposited droplets are measured by a measuring unit in a measuring step (Fig. 2, [0017], [0068] - - measure the deposited block),
wherein ejection characteristics of the ejection nozzles are determined in dependency of the measured properties in a determining step and that at least one following depositing step is performed in dependency of the ejection characteristics (Fig. 2, [0070]-[0074] - - comparing the measured property to a reference value; adjust the voltage of nozzle based on the comparing result).

Regarding claim 2, Gothait teaches all the limitations of the base claims as outlined above. 

Gothait further teaches: at least an ejection rate of a respective ejection nozzle is determined by a processing unit when determining ejection characteristics of ejection nozzles in the determining step ([0058] - - determine drop volume or weight), 


Regarding claim 3, Gothait teaches all the limitations of the base claims as outlined above. 

Gothait further teaches: the ejection nozzles whose ejection rate remains below a predefined lower ejection rate threshold or exceeds a predefined upper ejection rate threshold are identified as malfunctioning ejection nozzles in the determining step and/or wherein the ejection nozzles whose ejection rate remains within a predefined ejection rate target interval are identified as properly functioning ejection nozzles ([0080] - - grade nozzles as “good quality”, “low weight”, “non-functional”, relatively high drop weight nozzle).

Regarding claim 4, Gothait teaches all the limitations of the base claims as outlined above. 

Gothait further teaches: the ejection rate is determined in dependency of a surface flow of the pre-structure, wherein the surface flow is derived from the measured properties of the pre-structure, wherein depressions or protrusions in the surface flow are identified to localize malfunctioning ejection nozzles whose ejection rate remains below a predefined lower ejection rate threshold or exceeds a predefined upper ejection 

Regarding claim 5, Gothait teaches all the limitations of the base claims as outlined above. 

Gothait further teaches: the ejection nozzles are controlled by means of a printing controller in dependency of the determined ejection rate in the at least one following depositing step ([0082] - - drop volume is increased or decreased to compensate for the analysis result), 
Wherein the malfunctioning ejection nozzles whose ejection rates remain below a predefined lower ejection rate threshold are controlled in such a manner that an amount of the printing ink ejected with each droplet is increased, in the at least one following depositing step ([0082] - - drop volume is increased or decreased to compensate for the analysis result), and/or 
Wherein the malfunctioning ejection nozzles whose ejection rates exceed a predefined upper ejection rate threshold are controlled in such a manner that the amount of printing ink ejected with each droplet is decreased ([0082] - - drop volume is increased or decreased to compensate for the analysis result), and/or 


Regarding claim 13, Gothait teaches all the limitations of the base claims as outlined above. 

Gothait further teaches: the deposited droplets are at least partly cured after each depositing step and/or before each measuring step in a curing step ([0044] - - curing of the deposited material).

Regarding claim 14, Gothait teaches all the limitations of the base claims as outlined above. 

Gothait further teaches: movement of the print head relative to the deposited droplets is obtained by actively driving the print head, while a substrate on which the droplets are deposited stands still, or by moving the substrate on which the droplets are deposited, while the print head stands still ([0037] - - moving print head; [0042] - - printing tray is positioned in one or more of the X,Y,Z axis by a positioning apparatus; [0046] - - printing tray is mobile, printing head is static).

Regarding claim 15, Gothait teaches all the limitations of the base claims as outlined above. 

Gothait further teaches: a printing system for printing a three-dimensional structure, by performing the method according to claim 1, wherein the printing system comprises the print head for depositing droplets of the printing ink side by side and one above the other in the several consecutive depositing steps (Fig. 1, [0066] - - depositing material by a plurality of nozzles), 
wherein the print head comprises the plurality of ejection nozzles for ejecting the plurality of droplets simultaneously in each of the depositing step (Fig. 1, [0066] - - depositing material by a plurality of nozzles simultaneously), 
wherein the printing system comprises the measuring unit for measuring the properties of the pre-structure built up by the deposited droplets in the measuring step (Fig. 2, [0017], [0068] - - measure the deposited block; Fig. 1, [0033] - - height/distance sensor is a measuring unit), 
wherein the printing system comprises the processing unit configured for determining the ejection characteristics of the ejection nozzles in dependency of the measured properties in the determining step and a printing controller configured for controlling the print head in such a manner that the following depositing step is performed in dependency of the determined ejection characteristics (Fig. 2, [0070]-[0074] - - comparing the measured property to a reference value; adjust the voltage of nozzle based on the comparing result).

Regarding claim 16, Gothait teaches all the limitations of the base claims as outlined above. 

Gothait further teaches: the processing unit is configured for determining an ejection rate of a respective ejection nozzle when determining the ejection characteristics of the ejection nozzles in the determining step (Fig. 2, [0017], [0068] - - measure the deposited block), 
wherein the processing unit comprises a comparator for comparing the measured properties with a pre-defined nominal surface pattern to determine the ejection rate (Fig. 2, [0070]-[0074] - - comparing the measured property to a reference value), 
wherein the ejection rate is determined in dependency of a surface flow of the pre-structure ([0060], [0068] - - calculate drop volume based on measured height, thickness, distance & etc.)
wherein the surface flow is derived from the measured properties of the pre-structure ([0060], [0068] - - calculate drop volume based on measured height, thickness, distance; height, thickness is measured properties of the pre-structure), 
wherein depressions or protrusions in the surface flow are identified to localize malfunctioning ejection nozzles whose ejection rate remains below a predefined lower ejection rate threshold or exceeds a predefined upper ejection rate threshold and/or wherein a smooth surface flow is identified to localize properly functioning ejection nozzles whose ejection rate remains within a predefined ejection rate target interval ([0082] - - lesser height is depression, lesser height indicates insufficient deposition from a nozzle; a greater height indicates excessive deposition from one nozzle; [0080] - - grade nozzle as “good quality”, “low weight” & etc.).

Regarding claim 17, Gothait teaches all the limitations of the base claims as outlined above. 

Gothait further teaches: the printing controller is configured to control the ejection nozzles in dependency of the determined ejection rate in such a manner that an amount of the printing ink ejected with each droplet from malfunctioning ejection nozzles whose ejection rate remains below a predefined lower ejection rate threshold or exceeds a predefined upper ejection rate threshold is increased or decreased in the at least one following depositing step ([0082] - - drop volume is increased or decreased to compensate for the analysis result) and/or that the amount of printing ink ejected with each droplet from properly functioning ejection nozzles is decreased in the at least one following printing step and/or that the number of droplets ejected by the malfunctioning ejection nozzles whose ejection rate remains below a predefined lower ejection rate threshold or exceeds a predefined upper ejection rate threshold in the at least one following depositing step is increased or decreased while the properly functioning ejection nozzles ejects only one, two, three, four or five droplets in the at least one following printing step, and/or that the amount of the printing ink and the number of droplets from the malfunctioning ejection nozzles is decreased to zero in the at least one following depositing step and/or that only or at least as many as possible properly functioning ejection nozzles ejects droplets for building up the three-dimensional structure, while the ejection of droplets by the malfunctioning functioning ejection nozzles is disabled, and/or that each pixel of the three-dimensional structure receives 
wherein the ratio between the number of droplets from the properly functioning ejection nozzles and the number of droplets from the malfunctioning ejection nozzles are the same or at least similar for all pixels of the three-dimensional structure after the printing of the three-dimensional structure finished.

Regarding claim 18, Gothait teaches all the limitations of the base claims as outlined above. 

Gothait further teaches: the printing system comprises at least one further print head for depositing compensation droplets at locations, where the droplets from malfunctioning ejection nozzles of the print head whose ejection rate remains below a predefined lower ejection rate threshold have been deposited ([0034] - - multiple printing head may be used; [0083] - - replace a missing nozzle with other functioning nozzles).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gothait et al. US 2006/0111807 (hereinafter Gothait) in view of Ohnishi US 2012/0249640 (hereinafter Ohnishi).

Regarding claim 6, Gothait teaches all the limitations of the base claims as outlined above. 

But Gothait does not explicitly teach: the ejection nozzles are controlled by means of a printing controller in dependency of the determined ejection rate in the at least one following depositing step, 


However, Ohnishi teaches: the ejection nozzles are controlled by means of a printing controller in dependency of the determined ejection rate in the at least one following depositing step, 
wherein the malfunctioning ejection nozzles whose ejection rates remain below a predefined lower ejection rate threshold are controlled in such a manner that a number of droplets ejected by the malfunctioning ejection nozzles in the at least one following depositing step is increased, while the properly functioning ejection nozzles eject only one droplet in the at least one following printing step ([0099] - - when the abnormal nozzle by which a dot is formed to be smaller, the number of liquid droplets is increased in comparison with that of a normal nozzle).

Gothait and Ohnishi are analogous art because they are from the same field of endeavor.  They all relate to printing system using nozzles.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as Gothait, and incorporating increasing the number of droplets of low output nozzles, as taught by Ohnishi.  

One of ordinary skill in the art would have been motivated to do this modification in order to reduce printing errors, as suggested by Ohnishi (Abstract).

Claims 7 – 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gothait et al. US 2006/0111807 (hereinafter Gothait) in view of Mantell et al. US 2016/0167298 (hereinafter Mantell).

Regarding claim 7, Gothait teaches all the limitations of the base claims as outlined above. 

Gothait further teaches: the ejection nozzles are controlled by means of a printing controller in dependency of the determined ejection rate in the at least one following depositing step (Fig. 2, [0070]-[0074] - - comparing the measured drop volume to a reference value; adjust the voltage of nozzle based on the comparing result),

But Gothait does not explicitly teach: the malfunctioning ejection nozzles are controlled in such a manner that the amount of printing ink and the number of droplets decreased to zero in the at least one following depositing step.

Mantell teaches: the malfunctioning ejection nozzles are controlled in such a manner that the amount of printing ink and the number of droplets decreased to zero in the at least one following depositing step ([0032] - - disable the inoperative ejector).

Gothait and Mantell are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Gothait, and incorporating disabling inoperative ejector, as taught by Mantell.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve product yield, as suggested by Mantell ([0004]).

Regarding claim 8, Gothait teaches all the limitations of the base claims as outlined above. 

Gothait further teaches: the ejection nozzles are controlled by means of a printing controller in dependency of the determined ejection rate in the at least one following depositing step (Fig. 2, [0070]-[0074] - - comparing the measured drop volume to a reference value; adjust the voltage of nozzle based on the comparing result),

Gothait does not explicitly teach: only or at least as many as possible properly functioning ejection nozzles ejects droplets for building up the three-dimensional structure, while the ejection of droplets by malfunctioning ejection nozzles is disabled.

However, Mantell teaches: only or at least as many as possible properly functioning ejection nozzles ejects droplets for building up the three-dimensional structure, while the ejection of droplets by malfunctioning ejection nozzles is disabled ([0032] - - disable the inoperative ejector; identify at least one functional ejector to compensate for the inoperative ejector).

Gothait and Mantell are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Gothait, and incorporating disabling inoperative ejector, as taught by Mantell.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve product yield, as suggested by Mantell ([0004]).

Regarding claim 9, Gothait teaches all the limitations of the base claims as outlined above. 

But Gothait does not explicitly teach: the print head is moved relative to the deposited droplets in moving steps performed between subsequent depositing steps in such a manner that each pixel or location of the three-dimensional structure receives droplets from the properly functioning ejection nozzles as well as droplets from malfunctioning ejection nozzles, wherein a ratio between a number of droplets from the properly functioning ejection nozzles and a number of droplets from the malfunctioning ejection nozzles are the same or at least similar for all pixels of the three- dimensional structure after the printing of the three-dimensional structure finished.

However, Mantell teaches: the print head is moved relative to the deposited droplets in moving steps performed between subsequent depositing steps in such a manner that each pixel or location of the three-dimensional structure receives droplets from the properly functioning ejection nozzles as well as droplets from malfunctioning ejection nozzles, wherein a ratio between a number of droplets from the properly functioning ejection nozzles and a number of droplets from the malfunctioning ejection nozzles are the same or at least similar for all pixels of the three- dimensional structure after the printing of the three-dimensional structure finished (Fig. 3B, [0021] - - the printhead is advanced in the cross-process direction by 3 positions so that the missing pass in the second layer does not coincide with the missing pass in the first layer).

Gothait and Mantell are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Gothait, and incorporating avoiding coincide missing passes at different layers, as taught by Mantell.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve product yield, as suggested by Mantell ([0004]).

Regarding claim 12, Gothait teaches all the limitations of the base claims as outlined above. 

But Gothait does not explicitly teach: the print head is moved relative to the deposited droplets in a moving step that is performed before the at least one following depositing step in such a manner that a distribution of malfunctioning ejection nozzles whose ejection rate remains below a predefined lower ejection rate threshold or exceeds a predefined upper ejection rate threshold and/or the properly functioning ejection nozzles corresponds at least partly to a shape of the three-dimensional structure to be built up in the at least one following depositing step.

However, Mantell teaches: the print head is moved relative to the deposited droplets in moving steps performed between subsequent depositing steps in such a manner that each pixel or location of the three-dimensional structure receives droplets 

Gothait and Mantell are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Gothait, and incorporating avoiding coincide missing passes at different layers, as taught by Mantell.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve product yield, as suggested by Mantell ([0004]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gothait et al. US 2006/0111807 (hereinafter Gothait) in view of Hosier et al. US 2015/0352781 (hereinafter Hosier).

Regarding claim 10, Gothait teaches all the limitations of the base claims as outlined above. 

But Gothait does not explicitly teach: the print head is moved relative to the deposited droplets in moving steps performed between subsequent depositing steps in such a manner that each pixel or location of the three-dimensional structure receives droplets from the malfunctioning ejection nozzles whose ejection rate remains below a predefined lower ejection rate threshold as well as droplets from the malfunctioning ejection nozzles whose ejection rate exceeds a predefined upper ejection rate threshold, 
wherein a ratio between a number of droplets from the malfunctioning ejection nozzles whose ejection rate remains below a predefined lower ejection rate threshold as well as the number of droplets from the malfunctioning ejection nozzles whose ejection rate exceeds a predefined upper ejection rate threshold are the same or at least similar for all pixels of the three-dimensional structure after the printing of the three-dimensional structure finished.

However, Hosier teaches: the print head is moved relative to the deposited droplets in moving steps performed between subsequent depositing steps in such a manner that each pixel or location of the three-dimensional structure receives droplets from the malfunctioning ejection nozzles whose ejection rate remains below a predefined lower ejection rate threshold as well as droplets from the malfunctioning 
wherein a ratio between a number of droplets from the malfunctioning ejection nozzles whose ejection rate remains below a predefined lower ejection rate threshold as well as the number of droplets from the malfunctioning ejection nozzles whose ejection rate exceeds a predefined upper ejection rate threshold are the same or at least similar for all pixels of the three-dimensional structure after the printing of the three-dimensional structure finished (Fig. 5, [0023] - - distribute the variation in other positions in other layers. Thus the ratio of a number of droplets of the malfunctioning nozzles are the same for all pixels).

Gothait and Hosier are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Gothait, and incorporating distributing variations in other positions in other layers, as taught by Hosier.  

One of ordinary skill in the art would have been motivated to do this modification in order to compensate for the volumetric variations in material drops, as suggested by Hosier ([0003]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gothait et al. US 2006/0111807 (hereinafter Gothait) in view of Sanchez et al. US 2016/0332383 (hereinafter Sanchez).

Regarding claim 11, Gothait teaches all the limitations of the base claims as outlined above. 

But Gothait does not explicitly teach: the print head is moved relative to the deposited droplets in a moving step that is performed before the at least one following depositing step in such a manner that only or at least as many as possible of the properly functioning ejection nozzles are located above an area where the three-dimensional structure is to be built up in the at least one following depositing step.

However, Sanchez teaches: the print head is moved relative to the deposited droplets in a moving step that is performed before the at least one following depositing step in such a manner that only or at least as many as possible of the properly functioning ejection nozzles are located above an area where the three-dimensional structure is to be built up in the at least one following depositing step. (Fig. 4, [0063] - - the object is shifted out of the region corresponding to the malfunctioning nozzles, thus only properly functioning nozzles are located above the object).

Gothait and Sanchez are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Gothait, and incorporating shifting out of the region corresponding to the malfunctioning nozzles, as taught by Sanchez.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve product yield, as suggested by Sanchez ([0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/YUHUI R PAN/Primary Examiner, Art Unit 2116